USDC IN/ND case 4:20-cv-00014-PPS-JEM document 16 filed 07/10/20 page 1 of 1


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                          HAMMOND DIVISION AT LAFAYETTE

KARANA WALLACE,                               )
    Plaintiff,                                )
                                              )
               v.                             )       CAUSE NO.: 4:20-CV-14-PPS-JEM
                                              )
TODDRICK FAIRLEY and                          )
LTI TRUCKING SERVICES INC.,                   )
      Defendants.                             )

                                             ORDER

       This matter is before the Court on Defendants’ Notice of Exchange of Rule 26 Initial

Disclosure [DE 14], filed July 9, 2020, and Plaintiff’s Notice of Service of Initial Disclosures [DE

15], filed July 10, 2020. Northern District of Indiana Local Rule 26-2 prohibits the routine filing

of discovery, with certain exceptions that do not apply in this case. See N.D. Ind. L.R. 26-2(a).

       Accordingly, the Court STRIKES Defendants’ Notice of Exchange of Rule 26 Initial

Disclosure [DE 14] and Plaintiff’s Notice of Service of Initial Disclosures [DE 15].

       SO ORDERED this 10th day of July, 2020.

                                               s/ John E. Martin
                                              MAGISTRATE JUDGE JOHN E. MARTIN
                                              UNITED STATES DISTRICT COURT

cc:    All counsel of record




                                                  1
